DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.


Response to Amendment
            The amendment filed 06/24/2021 has been entered.  Claims 1-15 and 18-27 remain pending in the application.
The previous objections to the drawings are withdrawn in light of Applicant's amendment to the drawings.
The previous objections to Claims 3-15, 22-23 and 26-27 are withdrawn in light of Applicant's amendment to Claims 3 and 22.
The previous 35 USC 112(b) rejections of Claim 27 are withdrawn in light of Applicant’s amendment to Claim 27.


	Specification
The disclosure is objected to because of the following informalities: recitation of “CPAP device 200” on Page 11, line 18, would be clearer if rewritten as --CPAP device 300--.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Valve Having A First And Second Obstruction Confining The Valve From Leaving A Confining Region--.
Appropriate correction is required.



Claim Objections
Claims 7 and 22-23 are objected to because of the following informalities:
Claim 7, lines 2-3, recitation of “the respective the first and second flat surfaces,” would be clearer if rewritten (two changes) as --the respective first and second flat surfaces,--.  (It is noted, that Claim 7 was amended on 03/01/2021 and the underlined comma is no longer needed.  Further, the previously cited first and second obstructions, are identified by the term “the respective”.
Claim 22, lines 2-3, recitation of “the respective the first and second flat surfaces with first and” would be clearer if rewritten (two changes) as --the respective first and second flat surfaces with the first and--.  The previously cited first and second obstructions, are identified by the term “the respective”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 8-14 and 18-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, line 4, recitation of “the passage in the inlet” is not clear in context.  It is unclear if this is the “a passage” in line 3 or the “an inlet passage” in line 4.  This limitation would be clearer if rewritten as --the inlet passage--.
Claim 2, line 5, recitation of “the valve” lacks antecedent basis.  This limitation would be clearer if rewritten as --the valve member--.
Claim 8, line 1, recitation of “the bulge regions” lacks antecedent basis.  The pendency of Claim 8 should be changed to Claim 7 to provide the antecedent basis required.  Also, this limitation would be clearer if rewritten as --the first and second bulge regions--.  Further in line 2, “respective bulge regions” would be clearer if rewritten as --respective bulge region--.
Claim 9, line 2, recitation of “an opening” is not clear in context.  It is unclear if this is the same “an opening” as in Claim 3, line 5.  This limitation would be clearer if rewritten as --the opening--.
Claim 9, line 3, recitation of “the inlet” lacks antecedent basis.  This limitation would be clearer if rewritten as --an inlet--.
Claim 12, line 2, recitation of “an opening” is not clear in context.  It is unclear if this is the same “an opening” as in Claim 3, line 5.  This limitation would be clearer if rewritten as --the opening--.
Claim 14, lines 1-2, recitation of “the second flat surface” lacks antecedent basis.  The simplest solution is to change the pendency of Claim 14, such that it depends from Claim 12.
Claim 18, line 4, recitation of “the plurality of inlets” lacks antecedent basis.  This limitation would be clearer if rewritten as --the plurality of inlet ports--.
Claim 18, line 17, recitation of “the valves” is not clear in context.  This limitation would be clearer if rewritten as --the plurality of valves--.
Claims 19, 22, 23 and 24, recitation of “the valve”, such as in Claim 19, line 3, is not clear in context.  It is unclear as to what valve is being referred.  There is no “valve” recited in Claim 18, only “a valve member” or “a plurality of valves”.  These limitations would be clearer if rewritten as either --the valve member-- or --each of the plurality of valves--.  For purposes of examination the former will be assumed.
Claim 19, line 2, recitation of “spaced wall portions” lacks antecedent basis.  This limitation would be clearer if rewritten as --spaced portions--.
Claim 23, line 2, recitation of “the respective bulge regions” is not clear in context.  There is only one bulge region on each of the first and second bulge regions.  This limitation would be clearer if rewritten as --the respective bulge region--.
Claim 24, line 2, recitation of “an opening” is not clear in context.  It is unclear if this is the same opening as in Claim 18, line 6.  This limitation would be clearer if rewritten as --the opening--.
Claim 24, lines 3, 4 and 6, (three places) recitation of “the inlet” lacks antecedent basis.  There is no inlet only an inlet port.  These limitations would be clearer if rewritten as --the inlet port--.
Claim 25, line 2, recitation of “an opening” is not clear in context.  It is unclear if this is the same opening as in Claim 18, line 6.  This limitation would be clearer if rewritten as --the opening--.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. US 5,983,927.

With respect to Claim 1, Simon et al. disclose a valve 2 for controlling entry of fluid into a compartment (inside 11/15, Column 4, lines 11-13) of a micro-mechanical device 1, the valve 2 comprising: a body 11/12/32/31 defining the compartment (inside 11, below 15 in Figure 1), with the body 11/12/32/31 having a passage 34 through a wall 32/31/35 of the body 11/12/32/31 to define an inlet passage 15 (see Column 1, 
Although, Simon et al. teach most of the limitations of the claim, Simon et al. are silent on a micro-mechanical device.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the valve taught by Simon et al. in a micro-mechanical device, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  And furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 

With respect to Claim 2, as it depends from Claim 1, Simon et al. disclose the confining region 26 provided by the portion 16 of the body 11/12/32/31 spaced (16 is not in contact with 31/32/35, see Figure 1) from the wall 31/32/35 of the body is provided by a first spaced portion (top of 26 in Figure 1, portrait view, surrounding 24) and a second spaced portion (bottom of 26 in Figure 1, surrounding 22) of the body 11/12/32/31 that forms the confining region 26 (see Figure 1), with the confining region 26 having a first opening (opening in 26 at 352 in Figure 3) of a first size (as seen in Figure 3) that allows the intermediate portion (middle of 23) to freely slide (see Figures 2 and 3) through the first opening (opening in 26 at 351 in Figure 3), according to fluid pressures applied (Column 5, lines 62-67) to the valve 21/23/25/24, and which first opening is smaller (see Figure 3) than a size of the first 21/22 or the second obstructions (it is noted this is an alternative limitation requiring only one of the first or second obstruction).


Allowable Subject Matter
Claims 3-6, 15 and 26-27 are allowed.


Claims 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 19-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 3, the prior art of record does not disclose or make obvious a valve for controlling entry of fluid into a compartment of a micro-mechanical device, the valve comprising: a body having defining the compartment, a valve member having a first portion that has a first obstruction, an intermediate portion, and a second portion 
the body having a pair of passages that provide an inlet into the compartment, with the pair of passages being bifurcated by a pair of spaced portions of the body that form a confining region having an opening between the pair of spaced portions of the body and which pair of spaced portions are further spaced from adjacent portions of the body to provide the pair of passages into the compartment; and the confining region providing a space to allow the valve member to freely move within the confining region while at a rest or quiescent position.

The closest art of record, Marsh US Pub.2015/0267695 (see Figures 11A-B and 11D) discloses a confining region providing space to allow a valve member 1024 to freely move within the confining region while at rest or quiescent position, Marsh however does not disclose or make obvious a pair of passages that provide an inlet into a compartment, with the pair of passages being bifurcated by a pair of spaced portions of the body that form a confining region having an opening between the pair of spaced portions of the body.  In other words Marsh does not disclose a pair of spaced portions of the body that form a confining region having an opening between the pair of spaced portions of the body.  To modify, Marsh to include an opening between the pair of spaced portions, would alter the operation Marsh and be based solely on hindsight reasoning.


With respect to Claims 18-25 these claims contain all the allowable subject matter as Claim 3.


Response to Arguments
Applicant's arguments filed 06/24/21 have been fully considered.

In response to Applicant’s arguments, see Remarks, Page 11, line 1 to Page 12, line 15 with respect to Claims 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see Remarks, Page 12, lines 3-14, with respect to Clams 3-15 and 26-27, have been fully considered and are persuasive.  The previous rejections of Clams 3-15 and 26-27 have been withdrawn. 

Applicant’s arguments, see Remarks, Page 14, lines 6-15, with respect to Clams 18-25, have been fully considered and are persuasive.  The previous rejections of Clams 18-25 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaertner et al. US Pub. 2013/0209298 teach a valve movable at rest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/tps/
Art Unit 3746
10/18/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746